 

UNITED STATES DISTRICT COURT STRICT COURT
EASTERN DISTRICT OF WISCONSIN (43; 2Ry DISTRICT-WI
F

 

LED
UNITED STATES OF AMERICA, nig nov -S Ob
Plaintiff, STEPHEN L. UNIES

* | Case No. 19-CR "£9 -GR- i 94

[18 U.S.C. §§ 922(k) & 924(a)(1)]
ZACHARY A. SANDERS, |

Defendant.

 

INDICTMENT

 

THE GRAND JURY CHARGES THAT:
1. On or about July 24, 2019, in the State and Eastern District of Wisconsin,

ZACHARY A. SANDERS
knowingly possessed a firearm, that is a Ruger .380 caliber handgun, that had been shipped and
transported in interstate commerce.
2. At the time the defendant possessed the firearm, he knew that the manufacturer’s

serial number had been removed, altered, and obliterated.

All in violation of Title 18, United States Code, Sections 922(k) and 924(a)(1)(B).

Case 2:19-cr-00194-JPS Filed 11/05/19 Page 1of2 Document 1
FORFEITURE NOTICE
Upon conviction of the offense in violation of Title 18, United States Code, Section
922(k), set forth in this Indictment, the defendant, Zachary A. Sanders, shall forfeit to the United
States pursuant to Title 18, United States Code, Section 924(d), and Title 28, United States Code,
Section 2461(c), any firearms and ammunition involved in the knowing violation of Section
922(g)(1), including, but not limited to: a Ruger .380 caliber handgun with an obliterated serial

number.

A TRUE BILL:

 

OREPERSON

Date: U-S-19

 

 

MATTHEW D. KRUEGER
United States Attorney

2

Case 2:19-cr-00194-JPS Filed 11/05/19 Page 2 of 2 Document 1
